


110 HR 6254 IH: Temporary FHA Direct Endorsement

U.S. House of Representatives
2008-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6254
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2008
			Mr. Gary G. Miller of
			 California (for himself, Mr.
			 Sherman, and Mr. Baca)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To authorize the temporary participation of mortgage
		  brokers and lenders under the FHA single-family housing mortgage insurance
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Temporary FHA Direct Endorsement
			 Lender Participation Act of 2008.
		2.Temporary
			 authority for mortgage brokers and lenders to participate in FHA single family
			 mortgage insurance program through direct endorsement lendersSection 202 of the Economic Stimulus Act of
			 2008 (Public Law 110–185; 122 Stat. 620) is amended by adding at the end the
			 following new subsection:
			
				(d)Temporary
				mortgage broker and lender participation through direct endorsement
				lenders
					(1)AuthorityThe Secretary of Housing and Urban
				Development shall provide for mortgage brokers who close mortgages in their own
				names or in the names of other lenders, but who do not underwrite or service
				the mortgage, and other lenders not otherwise authorized to participate as
				mortgagees under title II of the National Housing Act (12 U.S.C. 1707 et seq.),
				to participate as mortgagees in the single family housing mortgage insurance
				programs under such title II, but only to the extent that—
						(A)the insurance of a
				mortgage under such title II made by any such broker or lender is performed by
				a lender—
							(i)who is authorized
				by the Secretary of Housing and Urban Development to process mortgages as a
				direct endorsement mortgagee; and
							(ii)who has a compare
				ratio, as such term is defined for purposes of the Neighborhood Watch system
				for monitoring lender and appraiser performance under programs of the
				Department of Housing and Urban Development, that is less than or equal to the
				national average; and
							(B)the mortgage
				broker or lender—
							(i)(I)is licensed, under the
				laws of the State in which the property that is subject to the mortgage is
				located, to act as a mortgage broker or lender in such State; or
								(II)is
				an insured depository institution, as such term defined in section 3 of the
				Federal Deposit Insurance Act (12 U.S.C. 1813),  or an insured credit union, as
				such term is defined in section 101 of the Federal Credit Union Act (12 U.S.C.
				1752); and
								(ii)certifies to the direct endorsement
				mortgagee insuring mortgages for such broker or lender that the broker or
				lender has submitted an application for participation as a mortgagee in such
				single family housing insurance programs, except that the broker or lender
				shall not be required to have complied with the requirements for such
				applications regarding submission of an audited financial statement.
							(2)Sunset
						(A)In
				generalExcept as provided in
				subparagraph (B), this subsection shall not apply to any mortgage for which
				credit approval for the borrower is issued after December 31, 2008.
						(B)ExtensionThe Secretary of Housing and Urban
				Development may extend the authority under this subsection for a period not
				longer than 6 months by causing notice of such extension to be published in the
				Federal Register before December 31,
				2008.
						.
		
